department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company a company b company c company d company e company f company g state pool date date year year year r s t u dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez issues whether company a’s participation in pool qualifies for the mandatory pool exception from reserve strengthening pursuant to sec_1_846-3 if company a's membership in pool falls within the mandatory pool exception of sec_1_846-3 whether company a's method of computing the reduction to respondent's reserve strengthening adjustment for the mandatory pool exception is acceptable conclusions pool is mandatory and therefore subject_to the sec_1 c ii a exception from reserve strengthening if the state considers participation in a pool mandatory in order to do business in the state even though company a could choose which pool to join the amount of any mandatory pool exception reduction to respondent’s adjustment for reserve strengthening should be substantiated using data obtained from pool regarding company a’s breakdown of the loss_reserves and loss payments by accident_year rather than by extrapolating data from another pool participant’s report from pool unless otherwise indicated section references throughout are to the internal_revenue_code_of_1986 as amended and the treasury regulations promulgated thereunder as in effect during the years at issue facts company a is a diversified financial services holding_company organized under the laws of state company a is the successor to company b which was also organized under the laws of state company b was the common parent of an affiliated_group_of_corporations within the meaning of sec_1504 which filed a consolidated federal_income_tax return for year among the subsidiaries of company b were the following property and casualty insurance_companies company c company d company e company f and company g these subsidiaries are collectively known as the pooled companies the pooled companies wrote a full line of property and casualty insurance including workmen's_compensation insurance the pooled companies operated on a pooled basis under an inter-company reinsurance agreement under this agreement all business written by the pooled companies was combined with premiums losses_and_expenses prorated to each pooled company each of the companies participating with company c in the pool was a wholly-owned subsidiary of company c from year through year the participants in the pooled companies and their relative percentages of participation were company company c company d company e company f company g total participation r s t t t u in the notice_of_deficiency dated date respondent made the determination that the pooled companies made additions to their reserves which constituted reserve strengthening and increased company a's taxable_income for the pooled companies for year as follows company company c company d company e company f company g total increase in income dollar_figurev dollar_figurew dollar_figurex dollar_figurex dollar_figurex dollar_figurey company agrees that a reserve strengthening adjustment is appropriate but contends that the amount of the reserve strengthening adjustment proposed by respondent should be reduced by dollar_figurez for amounts of losses reported to company a from mandatory state and federal assigned risk pools pursuant to the mandatory pool exception under sec_1_846-3 company a contends that during year and year company c on behalf of the pooled companies was required to participate in a number of mandatory state assigned risk pools including pool and that these pools fall within the mandatory pool exception of sec_1_846-3 company a has been unsuccessful in locating a detailed breakdown of year and year loss_reserves and loss payments for these excepted pools some information about these pools can be found on schedule f part 1a sec_2 of company c's naic annual_statement for year in addition company a has submitted a breakdown of the loss_reserves and loss payments by accident_year reported by pool to an unrelated property and casualty insurance_company company a used this breakdown to extrapolate amounts attributable to company c company a used the extrapolated amounts coupled with the limited information on its schedule f to calculate the amount of reduction to respondent's reserve strengthening computation it contends should be made although company a contends that there were several risk pools that would qualify under the mandatory pool exception company a is only claiming a reduction related to pool since that is the only pool for which it has a comparative breakdown of loss_reserves and loss payments law and analysis issue this case involves the tax consequences of adjustments to a property and casualty insurance company’s unpaid loss_reserves during year property and casualty insurance_companies are taxed pursuant to sec_831 et seq under sec_832 the taxable_income of such a company is defined as the gross_income minus allowable deductions sec_832 provides that these deductions include losses_incurred as defined in sec_832 prior to sec_832 defined losses_incurred as the amount of losses paid during the year plus the increase or minus the decrease in unpaid_losses in practice a property and casualty insurance_company would deduct the full amount of the estimated total loss in the year of the loss event even though the claim might not be paid for several years when the claim was paid the company would not receive any additional deduction assuming that the payment equaled the original estimate because the payment would be offset by a corresponding reduction in its unpaid loss reserve thus pre-1986 law provided property and casualty insurance_companies with an unwarranted benefit because it failed to account for the time_value_of_money as explained by the senate_finance_committee unlike other taxpayers property and casualty insurance_companies are permitted to deduct losses prior to the time the loss is paid_or_accrued the committee believes that the present-law treatment of property and casualty companies thereby permits such companies to overstate the true current cost of the insured loss the deduction for such losses is overstated by the amount by which the nominal dollar value of a loss exceeds the present_value of the insurance company’s liability to pay the resulting claim s rep no 99th cong 2d sess c b vol congress addressed this problem by enacting sec_846 as part of the tax_reform_act_of_1986 pub_l_no sec_1023 100_stat_2085 1986_3_cb_316 sec_846 provides for the discounting of unpaid_losses in all lines of a company’s business to account for the time_value_of_money at the same time it enacted sec_846 congress amended sec_832 to provide that the deduction for losses_incurred is computed by adding to losses paid all discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year and deducting therefrom all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year sec_1023 of the tax_reform_act_of_1986 100_stat_2404 provided that the new discounting rules shall apply to all taxable years beginning after date ie for a calendar_year taxpayer in the absence of a relief provision property and casualty companies would have been required to compare old law undiscounted year-end reserves with new law discounted year-end reserves thus reducing the losses_incurred deduction for congress thus included in the legislation a transitional rule sec_1023 which provides that for purposes of computing the losses_incurred deduction for the year-end reserves would be discounted absent any additional relief provision the above transitional rule would have required property and casualty companies to take into income in the excess of the undiscounted year-end reserves over the discounted year-end reserves this is because the change to discounting constitutes a change_of_accounting_method the change engenders a double deduction for property and casualty companies and sec_481 requires an appropriate adjustment to prevent the taxpayer from obtaining a double deduction created by a change in accounting_method congress however decided to allow the double deduction by enacting a fresh_start provision in sec_1023 sec_1023 provides as follows fresh_start -- a in general --except as otherwise provided in this paragraph any difference between- i the amount determined to be the unpaid_losses and expenses unpaid for the year preceding the 1st taxable_year of an insurance_company beginning after date determined without regard to paragraph ie without discounting and ii such amount determined with regard to paragraph ie with discounting shall not be taken into account for purposes of the internal_revenue_code_of_1986 the double deduction provided by the fresh_start provision however provided property and casualty companies with an incentive to increase their unpaid loss_reserves during the taxable_year congress addressed this problem in sec_1023 by precluding the application of fresh_start -and thus permitting the normal application of section with respect to any reserve strengthening occurring in sec_1023 provides as follows b reserve strengthening in years after -subparagraph a the fresh_start provision shall not apply to any reserve strengthening in a taxable_year beginning in and such strengthening shall be treated as occurring in the taxpayer’ sec_1st taxable_year beginning after date the internal_revenue_service announced that it intended to issue regulations interpreting sec_1023 in notice_88_100 1988_2_cb_439 and issued proposed_regulations in proposed sec_1_846-3 sec_56 f_r date the treasury eventually promulgated the final regulations on date sec_1_846-3 t d 1992_2_cb_146 sec_1_846-3 sets forth the rules for determining the amount of reserve strengthening and provides in pertinent part in general the amount of reserve strengthening weakening is the amount that is determined under paragraph c or to have been added to subtracted from an unpaid loss reserve in a taxable_year beginning in for purposes of sec_1023 of the act the amount of reserve strengthening weakening must be determined separately for each unpaid loss reserve by applying the rules of this paragraph c this determination is made without regard to the reasonableness of the amount of the unpaid loss reserve and without regard to the taxpayer’s discretion or lack thereof in establishing the amount of the unpaid loss reserve accident years before i in general for each taxable_year beginning in the amount or reserve strengthening weakening for an unpaid loss reserve for an accident_year before is the amount by which the reserve at the end of that taxable_year exceeds is less than -- a the reserve at the end of the immediately preceding_taxable_year reduced by b claims paid and loss adjustment expenses paid loss payments in the taxable_year beginning in with respect to losses that are attributable to the reserve ii exceptions notwithstanding paragraph c i of this section the amount of reserve strengthening weakening for an unpaid loss reserve for an accident_year before does not include- a an amount added to the reserve in a taxable_year beginning in as a result of a loss reported to the taxpayer from a mandatory state or federal assigned risk_pool if the amount of the loss reported is not discretionary with the taxpayer or b payments made with respect to reinsurance assumed beginning in or amounts added to the reserve to take into account reinsurance assumed for a line_of_business during a taxable_year beginning in but only to the extent that the amount does not exceed the amount of a hypothetical reserve for the reinsurance assumed sec_1_846-3 the supreme court recently upheld the validity of the definition of reserve strengthening in sec_1_846-3 in atlantic mutual insurance co v commissioner 118_sct_1413 aff’g 111_f3d_1056 3d cir rev’g t c memo following the supreme court’s decision company a has agreed to a reserve strengthening adjustment but contends that it qualifies for a reduction to the adjustment under the mandatory pool exception of sec_1_846-3 background information on pool submitted with the request for field_service_advice suggests that the membership of company a in pool was mandatory under the laws of a number of states in which it did business as a condition for permission to write workers compensation insurance in those states our limited review of the use of mandatory pool in several state insurance provisions lends support to company a’s argument that mandatory pool is used to describe workers’ compensation risk pools in which participation is mandatory in aetna casualty surety co v landry enterprises u s dist the court described a workers’ compensation reinsurance pool as an agreement among insurance_companies that write workers’ compensation insurance in the voluntary markets of several states each company that writes insurance in the voluntary markets must participate in the assigned risk plans of the participating states the national association of insurance commissioners naic also has defined the term mandatory pool through the naic state regulatory organizations provide the annual_statement blank and uniform standards to be employed in preparing the annual_statement in congress prescribed that generally the annual_statement is the basis for determining the underwriting and investment_income for federal_income_tax purposes for insurance_companies naic proc defines voluntary pools as similar to involuntary pools except that they are not state mandated and an insurance_company participate in the pool voluntarily the naic issue paper no statutory codification project issue paper defines involuntary pools as representing a mechanism employed by states to provide insurance coverage to those with higher than average probability of loss who otherwise would be excluded from obtaining coverage insurance_companies are generally required to participate in the underwriting results including premiums losses expenses and other operations of involuntary pools based on their proportionate share of similar_business written in the state involuntary pools are also referred to as residual market plans involuntary risk pools and mandatory pools based on the foregoing we conclude that pool is mandatory within the meaning of the sec_1_846-3 exception from reserve strengthening in each state that considers participation in a pool mandatory in order to do business in the state even though company a could choose which pool to join issue as noted above company a is unable to provide a detailed breakdown of loss_reserves and loss payment by accident_year for the various mandatory pools in which it participated in year and year but has submitted a pool breakdown reported to another company company a used this breakdown to extrapolate amounts attributable to the pooled companies company a then used these extrapolated amounts coupled with the limited information on its schedule f to calculate the amount of reduction to respondent's reserve strengthening computation it alleges should be made with respect to the issue of whether the appropriate method has been employed in computing the reduction to the reserve strengthening adjustment we first note that no information has been provided as to how company a treated this item on its books_and_records financial statements or on its annual_statement we will assume that the tax treatment is consistent with its other statements the legal considerations of this issue are governed by sec_446 and sec_6001 sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or is the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_6001 provides in part that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe the amount of any mandatory pool exception reduction to respondent’s adjustment for reserve strengthening should be substantiated using data obtained from pool regarding company a’s breakdown of the loss_reserves and loss payments by accident_year rather than by extrapolating data from another pool participant’s report from pool case development hazards and other considerations please call if you have any further questions by ___________________ joel e helke branch chief financial institutions products branch cc
